IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT
                                   _____________________

                                        No. 02-20044
                                   _____________________


JOSEPH DELLE ROSE,

                                                                      Plaintiff-Appellant,

versus


TECHNICAL INDUSTRIES, INC.; GEORGE
SFEIR,

                                                                    Defendants-Appellees.

                              ---------------------
                 Appeal from the United States District Court
                       for the Southern District of Texas
                                  (H-00-CV-145)
                              ---------------------
                                  June 20, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Joseph Rose1 appeals the district court’s

$9,250 award           to    Defendant-Appellee           Technical        Industries,        Inc.

(“Technical”)2              in    response         to      Technical’s          “Motion        for

Reconsideration and for Award of Attorneys’ Fees.”                                       The court



       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
       Counsel for Appellant indicates that “Delle” is not his client’s middle name and does not
know when or how that name seeped interstitially into this case.
       2
           Defendant-Appellant Sfeir was dismissed and is not involved in this appeal.
characterized the award as “as a partial cost shifting (38),” not

as sanctions or attorneys’ fees.    Rose asserts that there is no

authority for “cost shifting” applicable to the dismissal of his

suit against his former employer, Technical, for defamation and

breach of his employment agreement.

     We have reviewed carefully the record on appeal and the briefs

of the parties, as a result of which we are not inclined to reverse

the award in question.

AFFIRMED.




                                2